Shughart, P. J.,
— The report of the master in the above proceedings indicates that the whereabouts of defendant have been unknown since her original departure from the home in which the parties were living on or about May 23, 1953.
Various parties, including plaintiff, testified that they have not seen or heard of her since that time; however, there was no testimony from any of the four children of the parties, who range in age from 20 to 26 years, as to their knowledge of the whereabouts of the wife-defendant.
The likelihood that a mother would be in touch with a child is far greater than the likelihood that she would be in touch with anybody else; therefore, before concluding this matter without notice to defendant, the record should disclose what knowledge of the mother’s whereabouts the children have.
It is always of great importance that a defendant in a divorce action have knowledge of the proceedings whenever possible; therefore, this matter will be referred back to the master for further efforts to the end that notice may be given to defendant.
If a better address can be obtained, then a rehearing should be scheduled so that defendant has an opportunity to appear and be heard. If no better address can be obtained, then the master is directed to file a report as to his efforts to obtain any better address, together with any testimony taken in connection therewith, and said report to be filed without further notice of the filing of the same. Defendant has already had notice of a hearing by publication; further notice in this manner is unnecessary.
*714And now, April 21, 1958, at 10 a.m., the matter is referred back to the master, heretofore appointed, who shall proceed as indicated in the foregoing opinion.